UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:19-cv-07748-CAS(PLAx) Date January 13, 2020
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Laura Elias N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Aaron Craig Lawrence Silverman
Joseph Akrotirianakis

Proceedings: PLAINTIFF’S MOTION TO STRIKE CERTAIN AFFIRMATIVE
DEFENSES OR IN THE ALTERNATIVE FOR JUDGMENT ON
THE PLEADINGS AS TO CERTAIN AFFIRMATIVE DEFENSES
(Dkt. [ 57 ], filed December 17, 2019)

PLAINTIFF’S REQUEST FOR JUDICIAL NOTICE
(Dkt. [ 58 ], filed December 17, 2019)

DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE
(Dkt. [ 61 |, filed December 23, 2019)

1. INTRODUCTION AND BACKGROUND

Plaintiff Hope Medical Enterprises, Inc., d/b/a/ Hope Pharmaceuticals (“Hope’’)
filed this action against defendants Fagron Compounding Services, LLC (“Fagron”), JCB
Laboratories, LLC (“JCB”), AnazaoHealth Corporation (“AnazaoHealth”), and Coast
Quality Pharmacy, LLC (“Coast”) (collectively, “defendants”) on September 6, 2019. Dkt.
1. Hope filed its operative first amended complaint on November 12, 2019. Dkt. 47
(“FAC”). The FAC asserts claims for: (1) violation of California’s Unfair Competition
Law (“UCL”): (2) violation of Florida’s Deceptive and Unfair Trade Practices Act
(“FDUTPA”): (3) violation of the Tennessee’s Consumer Protection Act (“TCPA”):; (4)
violation of South Carolina’s Unfair Trade Practices Act (“SCUTPA”); and (5) violation
of Connecticut’s Unfair Trade Practices Act (“CUTPA”). Id.

Hope is a pharmaceutical company which markets and sells Sodium Thiosfulfate
Injection and Sodium Nitrite Injection. FAC § 26. Hope sells its Sodium Thiosulfate
Injection to medical facilities and other customers located in states including California,

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:19-cv-07748-CAS(PLAx) Date January 13, 2020
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

Florida, South Carolina, Tennessee, and Connecticut. Id. 27. Hope’s Sodium Thiosulfate
Injection and Sodium Nitrite Injection are used to treat acute cyanide poisoning that is
judged to be serious or life-threatening. FAC § 38. Hope is the exclusive supplier of
Sodium Thiosulfate Injection in the United States that has approval from the Food and
Drug Administration (“the FDA”). Id. §{ 26. The active ingredient in Hope’s Sodium
Thiosulfate Injection is bulk sodium thiosulfate pentahydrate (“bulk sodium thiosulfate”).
Id. | 28. According to Hope, Hope “is the only supplier of bulk sodium thiosulfate that
has been approved by the FDA for use as an active ingredient in medications that are
intended for administration to humans.” Id. § 43.

Hope alleges that Fagron and JCB own “outsourcing facilities” located in Wichita,
Kansas, that AnazaoHealth owns an “outsourcing facility” in Las Vegas, Nevada, and that
Coast owns and operates a “compounding pharmacy” located in Tampa, Florida. FAC 4
14. According to Hope, “[d]efendants are under common ownership and control and work
closely together. All [d]efendants are owned either directly or indirectly by Fagron BV, a
company registered in Belgium, and/or its affiliate, Fagron NV, a company registered and
headquartered in the Netherlands.” Id. § 13.

At issue in this case are defendants’ alleged “compounding” practices.
“Compounding” refers to the “practice in which a licensed pharmacist, a licensed
physician, or, in the case of an outsourcing facility, a person under the supervision of a
licensed pharmacist, combines, mixes, or alters ingredients of a drug to create a medication
tailored to the needs of an individual patient.” FAC § 12. Hope contends that
“[c]ompounding is typically appropriate when the medical needs of an individual patient
cannot be met by a commercially available, approved medication.” Id. § 18. Thus, “[ilfa
patient has an allergy and needs a medication to be made without a certain dye, . . .
compounding may be appropriate.” Id. Similarly, compounding may be warranted “if an
elderly patient or a child cannot swallow a pill and needs a medicine in liquid form that is
commercially available only in tablet form|.|” Id.

“To preserve traditional compounding as a way to treat patients whose needs cannot
be met by commercially available, approved drugs, state and federal law permit
compounded drugs, in limited circumstances, to forgo approval by state health departments
or [the] FDA.” FAC § 18. However, according to Hope, “[u]nlike Hope and other law-
abiding pharmaceutical manufacturers, [d]efendants falsely claim to be engaged in
compounding and thus to be exempt from state and federal approval requirements.” Id. §
21. Hope alleges that defendants’ “[i]gnoring drug-approval requirements provides . . . an

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:19-cv-07748-CAS(PLAx) Date January 13, 2020
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

unfair competitive advantage” in that defendants have been able to bypass the “time-
consuming and very costly” processes of “[t]esting new drugs and obtaining the legally
required regulatory approval|[.]” FAC § 16. Thus, defendants’ conduct has allowed them
to “profit| ] at the expense of public health” and has “deprived [Hope] of money or property
. . . In the forum of the sales and market share that have been diverted from Hope to
[djefendants.” Id. §] 21,96. That is because, according to Hope, “the demand for sodium
thiosulfate is inelastic and there are no substitutes,” such that “each purchase of a vial of
unlawfully compounded sodium thiosulfate from [d]efendants would have been a purchase
of a vial of Hope’s FDA-approved Sodium Thiosulfate Injection for [d]efendants’ unlawful
and unfair competition.” Id. § 96.

Defendants filed an answer on October 15, 2019, dkt. 35, and the operative first
amended answer on November 26, 2019, dkt. 51 (“Answ.”). According to defendants, the
FDA “added Sodium Thiosulfate to its Category 1 List on October 30, 2019,” meaning that
defendants “can produce Sodium Thiosulfate as an outsourcing facility . . . pursuant to the
FDA’s interim policy, under which the FDA has advised it will take no action against
outsourcing facilities compounding drugs on the FDA’s Category | List.” Id. § 1.
Defendants further “deny that it is unlawful to compound and sell Sodium Thiosulfate
without potassium, in order to provide essential care to dialysis patients, who would
otherwise be exposed to the unnecessary risk of adverse consequences from potassium
accumulation from Hope’s product.” Id. (emphasis added). Defendants assert the
following defenses: (1) waiver, acquiescence, and estoppel: (2) laches; (3) failure to
mitigate; (4) unclean hands; (5) acts of plaintiff; (6) actions of others; (7) lack of standing;
and (8) FDA Authority. See generally id.

On December 17, 2019, Hope filed a motion to strike a number of the affirmative
defenses in defendants’ answer or, in the alternative, for judgment on the pleadings as to
several of those defenses. Dkt. 57 (“Mot.”). Defendants filed an opposition on December
23,2019. Dkt. 60 (“Opp.”). Hope filed a reply on December 30, 2019. Dkt. 64 (“Reply”).

The Court held a hearing on January 13, 2020. Having carefully considered the
parties’ arguments, the Court finds and concludes as follows.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:19-cv-07748-CAS(PLAx) Date January 13, 2020
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

Il. LEGAL STANDARDS
A. Motion for Judgment on the Pleadings Pursuant to Rule 12(b)(6)

A motion for judgment on the pleadings may be brought “[a]fter the pleadings are
closed—but early enough not to delay trial[.|” Fed. R. Civ. P. 12(c). “Analysis under Rule
12(c) is substantially identical to analysis under Rule 12(b)(6) because, under both rules, a
court must determine whether the facts alleged in the complaint, taken as true, entitle the
plaintiff to a legal remedy.” Chavez v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012).
A motion for judgment on the pleadings “provides a vehicle for summary adjudication on
the merits, after the pleadings are closed but before trial, which may save the parties
needless and often considerable time and expense which otherwise would be incurred
during discovery and trial.” Judge Virginia A. Phillips & Judge Karen L. Stevenson,
Federal Civil Procedure Before Trial, § 9:316 (The Rutter Group 2019).

 

 

Although Rule 12(c) contains no mention of leave to amend, “courts generally have
discretion in granting 12(c) motions with leave to amend, particularly in cases where the
motion is based on a pleading technicality.” In re Dynamic Random Access Memory
Antitrust Litig., 516 F. Supp. 2d 1072, 1084 (N.D. Cal. 2007). There is a strong policy in
favor of allowing amendment, unless amendment would be futile, results from bad faith or
undue delay, or will unfairly prejudice the opposing party. Id. (internal citation omitted).

B. Motion to Strike Pursuant to Rule 12(f)

Pursuant to Rule 12(f) of the Federal Rules of Civil Procedure, the Court “may strike
from a pleading an insufficient defense or any redundant, immaterial, impertinent, or
scandalous matter.” Fed. R. Civ. P. 12(f). “The key to determining the sufficiency of
pleading an affirmative defense is whether it gives plaintiff fair notice of the defense.”
Wyshak v. City National Bank, 607 F.2d 824, 827 (9th Cir. 1979). To meet this lenient
“fair notice” standard, a defendant need only state “the nature and grounds for the
affirmative defense.” See, e.g., Vogel v. Linden Optometry APC, No. 2:13-cv-00295-
GAF-SH, 2013 WL 1831686, at *3 (C.D. Cal. Apr. 30, 2013); Kohler v. Islands
Restaurants, LP, 280 F.R.D. 560, 564 (S.D. Cal. 2012). A matter is “immaterial” within
the meaning of Rule 12(f) if it “has no essential or important relationship to the claim for
relief or the defenses being plead,” and “impertinent” matters are “statements that do not
pertain, and are not necessary, to the issues in question.” Whittlestone, Inc. v. Handi-Craft
Co., 618 F.3d 970, 974 (9th Cir. 2010) (internal citations omitted). The essential function
of a Rule 12(f) motion is to “avoid the expenditure of time and money that must arise from

 

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 4 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:19-cv-07748-CAS(PLAx) Date January 13, 2020
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

litigating spurious issues by dispensing with those issues prior to trial.” Sidney-Vinstein
v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983). “However, motions to strike are
typically viewed with disfavor because they are often used for purposes of delay, and
because of the strong judicial policy favoring resolution on the merits.” Harbor Breeze
Corp. v. Newport Landing Sportfishing, Inc., No. 8:17-cv-01613-CJC-DFM, 2018 WL
4944224, at *1 (C.D. Cal. Mar. 9, 2018). “Ultimately, whether to grant a motion to strike
lies within the sound discretion of the district court.” California Dep’t of Toxic Substances
Control v. Alco Pac., Inc., 217 F. Supp. 2d 1028, 1033 (C.D. Cal. 2002).

Ill. DISCUSSION
A. Defendants’ Fourth, Fifth, and Seventh Affirmative Defenses
1. Motion to Strike

Hope moves to strike defendants’ fourth, fifth, and seventh affirmative defenses,
unclean hands, acts of plaintiff, and lack of standing, because, according to Hope, “each of
these defenses is based on the premise that Hope’s filling unsolicited orders for its Sodium
Thiosulfate Injection that were issued by dialysis clinics in response to prescriptions
written by doctors at those clinics is somehow improper, illegal, or deprives Hope of
standing, because Hope’s drug has been approved only for the treatment of cyanide
poisoning.” Mot. at 1. Hope contends that “[t]here is nothing improper or illegal about
doctors prescribing Hope’s drugs for an ‘off-label’ use” such that these defenses “should
be stricken because they are legally insufficient.”! Id.

“Neither the United States Supreme Court nor the Ninth Circuit has determined what
standard should be used to determine the sufficiency of a defendant’s affirmatives defenses,
and accordingly, there has been significant disagreement amongst federal district courts
within this Circuit.” Schwarz v. Meinberg, No. 2:13-cv-00356-BRO-PLA, 2016 WL
4011716, at *3 (C.D. Cal. July 15, 2016). “Within this district, the majority of courts to
address the issue have applied the fair notice standard.” See id. (collecting cases). “The

 

: Hope requests that the Court take judicial notice of an article on the FDA’s website

that indicates “[f]rom the FDA perspective, once the FDA approves a drug, healthcare
providers generally may prescribe the drug for an unapproved use when they judge that it
is medically appropriate for a patient.” Dkt. 58. Because the Court does not rely on the
article, the Court DENIES Hope’s request as moot.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:19-cv-07748-CAS(PLAx) Date January 13, 2020
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

standard only necessitates describing the defense in ‘general terms,’ and ‘a detailed
statement of facts is not required.”” Rosen v. Masterpiece Mktg. Grp., LLC, 222 F. Supp.
3d 793, 798 (C.D. Cal. 2016) (internal citation omitted).

Here, Hope contends that defendants’ unclean hands, acts of plaintiff, and lack of
standing defenses “lack merit under the facts alleged and are therefore legally insufficient.”
Mot. at 5. Hope then proceeds to attack the legal merits of each defense. See id. at 6—10.
Hope’s arguments regarding each of these affirmative defenses necessarily demonstrates
that Hope has “fair notice” of each defense, which is all that is required. See Goldsby v.
City of Henderson Police Dep’t, No. 2:18-cv-01912-GMN-VCF, 2019 WL 5963996, at *3
(D. Nev. Nov. 13, 2019) (“Plaintiff asks the Court to strike . . . defendants’ affirmative
defenses: for each affirmative defense, he argues the facts of his case to show why each
defense will ultimately fail. Plaintiff's detailed factual arguments regarding each
affirmative defense illustrates that plaintiff has fair notice of each defense, as required by
Rule 8(c).”). Accordingly, the Court declines to strike defendants’ fourth, fifth, and
seventh affirmative defenses as legally insufficient.’

2. Motion for Judgment on the Pleadings

In the alternative, Hope moves for judgment on the pleadings as to defendants’
fourth, fifth, and seventh affirmative defenses, unclean hands, acts of plaintiff, and lack of
standing. Mot. at 1. According to Hope, “[t]hese three defenses are premised on a legally
baseless claim that [Hope] is not allowed to fill unsolicited orders from dialysis clinics that

 

Hope also contends that “[i]n discovery in this action, [d]efendants served massively
broad requests for production” and that defendants have “justified a number of those
requests as being relevant to the affirmative defenses hereby challenged.” Mot. at 1. Hope
therefore argues that an order striking these defenses “is needed to keep the parties’
discovery efforts focused on those limited issues proper to the subject of the parties’ claims
and defenses, and to stop discovery, and, more broadly, the litigation and trial of this action,
from spiraling out of control.” Id. at 1-2. The Court does not find Hope’s argument
availing. See Harbor Breeze, 2018 WL 4944224, at *3 (denying motion to strike
affirmative defenses where “[p|laintiffs indicate that some of [d]efendants’ denials will
lead them to expend additional efforts in discovery” because “those efforts will be minimal
at best.”). To the extent that defendants’ discovery requests are unduly overbroad or
burdensome, Hope may file a motion for a protective order or a discovery motion in
accordance with the Federal Rules of Civil Procedure.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:19-cv-07748-CAS(PLAx) Date January 13, 2020
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

were placed in response to prescriptions written by doctors who want to use [Hope’s] drug
for a use other than that for which it was approved by [the] FDA (‘off-label’). Because
[Hope’s] actions are 100% legal and proper, . . . [Hope] would be entitled to judgment as
a matter of law with respect” to these affirmative defenses.” Id. at S—6.

“A motion for judgment on the pleadings will only be granted if there is no issue of
material fact in dispute, and the moving party is entitled to judgment as a matter of law.”
Estate of Manstrom-Greening by & through Manstrom v. Lane Cty., 393 F. Supp. 3d 1035,
1038 (D. Or. 2019) (internal citations and quotation marks omitted). Thus, a “plaintiff is
not entitled to judgment on the pleadings if the answer raises issues of fact or an affirmative
defense which, if proved, would defeat plaintiff's recovery.” Qwest Comme’ns Corp. v.
City of Berkeley, 208 F.R.D. 288, 291 (N.D. Cal. 2002).

 

Here, Hope asserts that “[d]efendants note, accurately, that [Hope’s] drug has been
approved by [the] FDA only for the treatment of cyanide poisoning. Defendants then make
the baseless leap that the fact that [Hope] fulfills unsolicited orders placed by dialysis
centers constitutes unclean hands, caused [Hope’s] injuries, or robs it of standing.” Mot.
at 1. Hope contends, however, that it “does not promote or market to these customers or
to any other customers for any off-label usage of its Sodium Thiosulfate Injection.” Id. at
7-8. In response, defendants contend that “despite [Hope’s] assertions that it does not
promote or market to dialysis providers, there is a prominent announcement on its U.S.
website (where it markets and sells sodium thiosulfate) about the orphan drug designation
of its product to treat calciphylaxis.” Opp. at 11. Accordingly, to the extent that the parties
dispute whether Hope is engaged in the promotion or marketing of its products for off-
label uses, that dispute is properly decided on a motion for summary judgment rather than
on a motion for judgment on the pleadings.* See Blangi, LLC v. Bao Bei Maternity, No.

 

3 Defendants request that the Court take judicial notice of a news article allegedly

from Hope’s website, entitled “First Canadian Calciphylaxis Subject to Participate in the
CALISTA.” See Dkt. 61 § 3. Defendants argue that this article demonstrates that Hope
engages in “marketing or promotion for an off-label use[.]” Opp. at 11. Defendants
contend that this article is the proper subject of a request for judicial notice because
“[c]ourts have also taken judicial notice of a party’s publicly available statements on its
website when the facts are not subject to a reasonable dispute because they can be
accurately and readily determined from sources whose accuracy cannot reasonably be

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 7 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:19-cv-07748-CAS(PLAx) Date January 13, 2020
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

3:17-cv-05759-WHO, 2018 WL 905908, at *3 (N.D. Cal. Feb. 15, 2018) (denying motion
for judgment on the pleadings because “Blanqi clearly disputes this fact. This issue should
be left for summary judgment.”).

During the hearing, defense counsel indicated that defendants would file an amended
answer addressing the alleged pleading defects that Hope raises in its motion for judgment
on the pleadings. In particular, defense counsel represented that defendants’ amended
answer would include additional averments regarding the bases for defendants’ fourth,
fifth, and seventh affirmative defenses based on unclean hands, acts of plaintiff, and lack
of standing. Accordingly, the Court GRANTS Hope’s motion for judgment on the
pleadings without prejudice.

B. Defendants’ Third Affirmative Defense

Defendants’ third affirmative defense contends that “[t|he claims made in the [FAC]
are barred, in whole or in part, because of Hope’s failure to mitigate damages, if such
damages exist. Since the damages sought . . . have not been explained or quantified, and
discovery has not yet commenced, the specific measures which could or should have been
taken by Hope have not yet been identified.” Answ. at 30. Accordingly, Hope argues that
defendants’ failure to mitigate defense should be stricken because “[d]efendants thus
acknowledge that they have no facts to support this defense.” Mot. at 12.

“Motions to strike are generally disfavored because of the limited importance of
pleadings in federal practice and because it is usually used as a delaying tactic.” RDF
Media Ltd. v. Fox Broad. Co., 372 F. Supp. 2d 556, 566 (C.D. Cal. 2005). Thus,
“|p |roceeding with a motion to strike . . . almost inevitably is a less efficient way of moving
towards a resolution on the merits.” Facebook, Inc. v. ConnectU LLC, No. 07-cv-01389-
RS, 2007 WL 2349324, at *1 (N.D. Cal. Aug. 14, 2007). That is because “[e]ven if the
motion were granted as a result of the technical deficiencies in the pleading, leave to amend
would be required under nearly all conceivable circumstances.” Id.

 

 

Here, Hope argues that “[i]f [dJefendants discover facts that would support a
mitigation of damages defense, they could seek leave to amend their answer to add such a
defense. As of now, however, [djefendants should not be permitted to maintain this

 

questioned.” Dkt. 61 {| 3. Because the Court does not rely on the article, the Court
DENIES defendants’ request for judicial notice as moot.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 8 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:19-cv-07748-CAS(PLAx) Date January 13, 2020
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

defense . . . and use it as a basis for justifying far-reaching discovery|.]” Mot. at 12. The
Court notes that Hope alleges in the FAC that “[a]s a result of [d]efendants’ unlawful and
unfair competition, Hope has been deprived of money or property and has suffered
damages in the form of the sales and market share that have been diverted from Hope to
|djefendants.” FAC {{ 96 (emphasis added). Accordingly, Hope’s alleged damages are at
issue in this case, and allowing defendants to conduct discovery on their failure to mitigate
defense will not unduly “render subject matter discoverable that is not already implicated
by the allegations of the complaint.” Facebook, 2007 WL 2349324, at *1. To the extent
the Court were inclined to strike this defense, the Court would allow defendants leave to
amend their answer, possibly giving rise to further motion practice and delaying resolution
of this case on the merits. See McBurney v. Lowe’s Home Centers, LLC, No. 1:13-cv-
00540-ELJ, 2014 WL 2993087, at *3 (D. Idaho July 2, 2014) (“There is no practical utility
in striking any of Defendants’ defenses. Even if the Court was inclined to do so, it would
first provide Defendants the opportunity to amend their Answers. Not only would this
potentially invite another disfavored motion to strike, it would divert the parties’ attention
from the merits of a case that should now be well into the discovery phase.”) The Court
therefore declines to strike defendants’ third affirmative defense on the basis that it lacks
factual support.

 

C. Defendants’ Sixth Affirmative Defense

Defendants’ sixth affirmative defense, based on “actions of others,” asserts that the
claims in Hope’s FAC “are barred, in whole or in part, because [d]efendants are not liable
for the acts of others over whom they have no control, including medical providers who
decide to purchase Sodium Thiosulfate from [d]efendants to avoid any unnecessary risk to
their patients from Hope’s Sodium Thiosulfate, and participants in Hope’s clinical study
who use [defendants’] Sodium Thiosulfate instead of Hope’s product for treatment.”
Answ. at 30-31. According to Hope, defendants’ actions of others defense “is an attack
on the merits of plaintiff's prima facie case (i.e. whether [defendants are] the cause of the
injuries [Hope] has suffered), not an affirmative defense, and it should be stricken without
leave to amend.” Mot. at 11.

The Court finds instructive Perez v. Nuzon Corp., No. 16-cv-00363-CJC-KES, 2016
WL 11002544 (C.D. Cal. June 6, 2016). There, the plaintiff moved to strike certain
affirmative defenses asserted in the defendants’ answer on the grounds that “many of the
asserted ‘affirmative defenses’ are not actually affirmative defenses at all, but rather
negative defenses to elements of the [plaintiff's] claims against [d]efendants.” Id. at *1.

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:19-cv-07748-CAS(PLAx) Date January 13, 2020
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

The court acknowledged that “[t]he [plaintiff] is correct that some of [d]efendants’
affirmative defenses are not affirmative defenses at all: instead they go to the merits of this
dispute or constitute negative defenses to elements of the [plaintiff's] claims rather than
affirmative defenses to liability.” Id. at *3. The court determined, however, that “going
through the answering pleadings line-by-line to excise the imperfect portions would be a
pointless exercise. Defendants would be granted leave to amend, and in any case, the
parties’ disputes over the merits of the [plaintiff's claims’ are going to get litigated at some
point, so there is little harm in having [d]efendants’ positions on those claims in the
pleadings.” Id. (emphasis in original).

Here, the Court concludes that striking defendants’ acts of others defense will not
“serve the stated purpose of motions to strike: to streamline a judge’s inquiry by focusing
his or her attention on only the real issues in the case.” Perez, 2016 WL 11002544, at *2
(internal citation and quotation marks omitted). The Court therefore declines to strike
defendants’ acts of others defense on this basis.

IV. CONCLUSION
In accordance with the foregoing, the Court orders as follows:

1. The Court DENIES Hope’s motion to strike defendants’ fourth, fifth, and
seventh affirmative defenses;

2. The Court GRANTS Hope’s motion for judgment on the pleadings as to
defendants’ fourth, fifth, and seventh affirmative defenses without prejudice;

3. The Court DENIES Hope’s motion to strike defendants’ third affirmative
defense; and

4. The Court DENIES Hope’s motion to strike defendants’ sixth affirmative
defense.

///
///
///
///

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 10 of 11
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES — GENERAL ‘Oo’
Case No. 2:19-cv-07748-CAS(PLAx) Date January 13, 2020
Title HOPE MEDICAL ENTERPRISES, INC. v. FAGRON COMPOUNDING

SERVICES, LLC ET AL.

 

5. The Court DENIES Hope’s request for judicial notice as moot.
6. The Court DENIES defendants’ request for judicial notice as moot.
Defendants shall file an amended answer within fourteen (14) days.

IT IS SO ORDERED.

00 : 16
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 11 of 11
